Citation Nr: 0631086	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  01-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of carcinoma of the right breast.

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for the postoperative residuals of a right axillary node 
resection, claimed as right upper extremity nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981, and from November 1990 to June 1991; and had 
additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran received a hearing before 
a now retired Veterans Law Judge in April 2004, and a 
subsequent video conference hearing before the undersigned 
Veterans Law Judge in August 2006.

This case was remanded in August 2004 for further 
development.  That development having been completed, these 
claims now return again before the Board.


FINDINGS OF FACT

1.  There is no evidence of carcinoma of the breast in 
service; there is no evidence of record linking the veteran's 
carcinoma of the breast to service, to include to any 
vaccination.

2.  It is not shown that either VA fault or an event not 
reasonably foreseeable caused the veteran to incur any right 
upper extremity nerve damage.




CONCLUSIONS OF LAW

1.  Postoperative residuals of carcinoma of the right breast 
were not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for the postoperative 
residuals of a right axillary node resection is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001 and 
August 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in her possession, and 
specifically informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, private treatment records, and report of 
VA examination.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying both these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains evidence which will be 
addressed as pertinent, particularly, the veteran's service 
medical records, VA and private treatment records, and report 
of VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to service connection for the postoperative 
residuals of carcinoma of the right breast.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for carcinoma of the 
breast.  The veteran has reported that she believes that her 
breast cancer either started in service, when she says she 
first felt a lump in her breast, or that it was the result of 
an unknown vaccine she received upon entry into service in 
November 1990.  However, there is no medical evidence of 
record linking the veteran's breast cancer to service.  The 
veteran's cancer was first discovered during a routine 
mammogram in November 1999, over eight years after the 
veteran's separation from service.  Although the veteran has 
reported that she felt a lump in her breast while she was on 
active duty from November 1990 to June 1991, a December 1990 
treatment record noted that the veteran's breasts were 
normal, with no nodes, and the veteran's May 1991 separation 
examination did not note any findings pertaining to the 
veteran's breasts.  Also of note are two private mammogram 
reports dated November 1997 and November 1998, which were 
completely normal, with no findings of any lesions or nodes.

To the extent that the veteran claims that she had a breast 
lump in service that eventually became cancerous, there is no 
competent evidence of record relating breast cancer to 
service and she does not have the medical expertise to do so.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board does note that the veteran was found, in November 
1995, to have a breast nodule upon examination; however, the 
report of a December 1995 mammogram was completely normal, as 
were all subsequent mammograms until November 1999.

The Board also finds probative a June 2005 VA examination 
report, in which the examiner opined that it was almost 
certain that the veteran's breast cancer had no relation to 
the veteran's in service vaccination.  He noted that, 
although the veteran had no family history of cancer, this 
did not mean it had to be related to her military service.  
In addition, no medical evidence has been presented in 
support of the veteran's theory that a vaccine she received 
in service caused her breast cancer.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's breast cancer is not 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Entitlement to disability compensation for the postoperative 
residuals of a right axillary node resection, pursuant to the 
provisions of 38 U.S.C.A. § 1151.

The veteran contends that she is entitled to compensation 
under 38 U.S.C.A. § 1151 for the postoperative residuals of a 
right axillary node resection.  Specifically, the veteran 
underwent an axillary node resection at a VA hospital in 
December 1999; the veteran contends that, although she was 
informed that she might have nerve damage after the surgery, 
she was not informed that it would be as extensive as it is 
at present.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2006).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c) (1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2006).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2006).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran did not incur any postoperative residuals of 
a right axillary node resection as a result of VA fault, or 
an event not reasonably foreseeable.  Initially, the Board 
notes that the veteran's right axillary node resection was 
required due to the veteran's carcinoma of the breast, which 
was found, as noted above, to be not service connected.  
Therefore, the question is whether the VA's performance of 
the veteran's axillary node resection was faulty, in that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or failed to obtain the 
veteran's informed consent, or was the result of an event not 
reasonably foreseeable.

However, there is simply no evidence of record which 
indicates that the VA was at fault, or in any way failed to 
properly perform the veteran's right axillary node resection, 
thereby causing the veteran additional disability not 
reasonably foreseeable.  Initially, the Board notes that the 
veteran does not allege that the VA provided her any 
treatment without her consent.  The evidence shows that the 
veteran was fully informed of the risks of axillary node 
surgery; the veteran herself has testified that she was told 
she would likely sustain some nerve damage after this 
surgery, although she reports that she was told it would not 
be too extensive.  Further, a December 1999 VA treatment 
report indicates that the veteran was informed of the risks 
and benefits of this procedure, and gave her consent to the 
surgery.

As to the question of whether the VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, the Board finds probative the report of a June 
2005 VA examination, which indicates that the veteran did 
have decreased sensation to the mid breast on the right, that 
the lateral aspect of the right breast was numb, and that she 
had decreased sensation in her axillary fold down to rib 
seven.  She also had decreased sensation to approximately the 
distal third of her humerus on the medial aspect.  She was 
noted to have full sensation of the lateral aspect of her arm 
and perfect sensation and strength in her hand and wrist.  
The examiner however indicated that the numbness that the 
veteran had was quite customary, especially in one who had 
not only had surgery, but had also had radiation and 
chemotherapy in that area as well.  The examiner noted that 
the area of numbness was small, and not functionally 
limiting.  The examiner opined that this was a common 
postoperative issue also related to the chemotherapy and 
radiation, and the examiner found that this numbness was not 
the result of carelessness, negligence, lack of proper skill, 
or error in judgment, when the veteran had her surgery in 
December 1999, or at any time thereafter.

Thus, the Board finds that the evidence of record does not 
show any VA fault in the performance of the veteran's right 
axillary node resection, through any failure to exercise the 
degree of care expected of a reasonable health care provider, 
or that an event not reasonably foreseeable caused the 
veteran any postoperative residuals.  In view of this 
finding, the Board concludes that entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the postoperative residuals of a right axillary node 
resection is not established.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of- the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to disability compensation for the postoperative 
residuals of a right axillary node resection, pursuant to the 
provisions of 38 U.S.C.A. § 1151, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


